Citation Nr: 0519274	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-37 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from December 1996 to 
December 2000, and from February 2003 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 determination by the RO that 
the veteran was not eligible to receive educational 
assistance benefits under Chapter 30.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  



FINDINGS OF FACT

1.  In December 1996, the veteran received a commission as an 
officer in the Armed Forces upon completion of a program of 
educational assistance under the NROTC program and initially 
entered on active duty in December 1996.  

2.  For each year of the veteran's participation in the NROTC 
scholarship program, the veteran received tuition costs in an 
amount greater than $3,400.00.  



CONCLUSION OF LAW

The criteria for basic eligibility to receive educational 
assistance benefits under Chapter 30 have not been met as a 
matter of law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 
21.7040, 21.7042 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter - VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2004).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to the payment of attorney fees.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


Factual Background

On August 26, 1993, the veteran signed an NROTC Scholarship 
Service Agreement certifying that he understood that he was 
electing to participating in the financial assistance program 
under Section 2107 of Title 10 of the United States Code 
entitled NROTC Navy-Marine Corps Scholarship Program, and was 
thereby eligible to receive an NROTC scholarship for three 
years.  

He subsequently completed the NROTC Scholarship Program, and, 
in December 1996, the veteran received a commission as an 
officer in the Armed Forces, and entered on active duty on 
December 18, 1996.  

On that date, the veteran signed a DD Form 2366 acknowledging 
that he was not eligible to receive benefits under the 
Montgomery GI Bill (Chapter 30) because he was a graduate of 
the NROTC Scholarship Program.  

He subsequently served on active duty in the U.S. Navy from 
December 1996 to December 2000.  

In April 2001, the RO received the veteran's VA Form 22-1990, 
Application for VA Education Benefits, in which he asserted 
that he now qualified for benefits under new law.  

In subsequent correspondence, the veteran asserted that 
relevant statute allowed for receipt of VA education benefits 
if a claimant had received less than $2,000.00 during any one 
year of his participation in the NROTC program.  The veteran 
reported that he had only received $1,200.00 for his 
participation in the program.  

In October 2001, the RO denied the veteran's claim.  The 
veteran subsequently expressed disagreement with that 
decision.  

In support of his claim, the veteran submitted an October 
2001 letter from the Department of the Navy indicating that 
the veteran had joint the NROTC unit at the University of 
Arizona in 1992.  It was noted that he remained a College 
Program Basic student for one year and received no financial 
benefits.  

In the fall of 1993, it was noted that the veteran had been 
awarded a 3-year scholarship and began receiving a monthly 
stipend of $100.  During that 3-year period, his tuition and 
books were paid for through the NROTC Scholarship Program.  

In January 2002, an official at the Yeshiva University - 
Benjamin N. Cardozo School of Law informed VA by telephone 
that the veteran was enrolled for 16 credit hours, graduate 
training for the periods from August 2001 to December 2001, 
and from January 2002 to May 2002.  

Later that month, the RO granted educational benefits under 
Chapter 30 for the period from August 2001 to May 2002.  He 
was subsequently awarded benefits for enrollment at that 
school from August 2002 to May 2003.  

However, in February 2003, the veteran was called-up to 
active duty.  His educational award was stopped, effective on 
February 4, 2003, which was the date on which he ceased 
attending school.  

The veteran subsequently served on active duty until May 
2003.  In June 2003, the RO received a VA Form 22-1999, 
Enrollment Certification, indicating that he was going to be 
re-enrolling at the Yeshiva University - Benjamin N. Cardozo 
School of Law in August 2003.  

The RO denied entitlement to education benefits under Chapter 
30.  The veteran subsequently disagreed with this denial, 
arguing that a veteran is entitlement to receipt of VA 
education benefits if he or she had received less than 
$3,400.00 during any one year of his participation in the 
ROTC program.  

In a Statement of the Case (SOC) dated in March 2004, the RO 
continued to deny the veteran's claim.  It was noted that he 
did not receive any benefits through the NROTC Scholarship 
Program during his first year at the University of Arizona, 
but subsequently received tuition for next three years at 
that university, which had been shown to cost more than 
$3,400.00 per year.  

It was further noted that the NROTC Scholarship Service 
Agreement was for a scholarship for three years and that 
participation in that scholarship program meant that he was 
barred from subsequent receipt of education benefits under 
Chapter 30.  

Also in March 2004, the Committee on Waivers and Compromises 
at the RO granted a waiver of recovery of overpayment in the 
amount of $11,109.33, which was the amount of education 
benefits that had been previously paid to the veteran between 
August 2001 and February 2003.  

It was essentially determined that the veteran was not at 
fault in the creation of the debt because VA had erroneously 
found that he was eligible.  

In a February 2004 letter, the veteran asserted that he was 
entitled to receipt of education benefits because he had not 
received any financial benefits during the first year of his 
enrollment in the NROTC Scholarship Program.  

In essence, the veteran acknowledged that he received tuition 
costs for the final three years of college, but asserted that 
he received nothing during the first year, and was therefore 
qualified for the exception allowing for receipt of education 
benefits if a veteran received less than $3,400.00 for one 
year of his or her participation in the NROTC Scholarship 
Program.  

In a June 2004 decision, the Secretary of VA awarded a grant 
of equitable relief under 38 U.S.C.A. § 503(b)(West 2002) in 
the amount of $3,643.83, based on a determination that the 
veteran had relied on an eligibility determination by VA 
regarding his eligibility for Chapter 30 educational 
benefits.  This amount represented what he would have 
received for one semester from August 2003 to December 2003.  

As explained in the June 2004 letter, that determination 
constituted a final Administrative Decision on the matter of 
equitable relief, and was not subject to appeal.  

During his April 2005 hearing, the veteran reiterated his 
argument that he received nothing the first year of his 
participation in the NROTC Scholarship Program and should 
therefore qualify for educational benefits.  

The veteran also argued that VA should be estopped from 
denying his claim by virtue of the fact that VA had 
previously granted eligibility for education benefits in 
January 2002.  He argued that he had relied on this grant by 
enrolling in a more expensive law school than he otherwise 
would have.  

The veteran further asserted that he was then forced to take 
out loans to complete his education, which were higher than 
they would otherwise have been had he not relied on VA's 
previous grant in enrolling at that particular school.  


Analysis

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2004).  

An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under section 2107 of 
title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation.  38 C.F.R. § 21.7042(f)(3) 
(2004).  

This amount was increased to $3,400.00 for benefits paid for 
months beginning after December 27, 2001.  See Benefits 
Expansion Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  

In this case, there is no dispute as to the fact that, in 
December 1996, the veteran completed the NROTC Scholarship 
Program and received a commission as an officer in the Armed 
Forces.  

There is also no dispute that the veteran received 
reimbursement for tuition costs through the NROTC program for 
three of the four years that he was enrolled at the 
University of Arizona and that these tuition costs amounted 
to more than $3,400.00 for each of those three years.  

The veteran essentially contends that, because he received no 
tuition costs for the first year of his enrollment at the 
University of Arizona, he falls under the exception set forth 
in 38 C.F.R. § 21.7042(f)(3) in that he received less than 
$2,000 for one year of his participation on the NROTC 
scholarship program.  

The Board notes, however, that the terms of the NROTC 
Scholarship Service Agreement signed by the veteran in August 
1993 specifically limit the veteran's participation in NROTC 
scholarship program to three years.  

Thus, although the veteran believes that the first year of 
his enrollment in college should come under the exception set 
forth in 38 C.F.R. § 21.7042(f)(3) because he received no 
tuition, the Board finds that his first year of college was 
not a year in which he participated in the NROTC scholarship 
program, as that participation is defined by his original 
agreement.  

Although the veteran may be sincere in his belief that his 
first year of college should be included as a year in which 
he participated in the NROTC program, the Board believes that 
he is essentially trying to rewrite the terms of his original 
agreement, which clearly indicated that he was to participate 
in the NROTC scholarship program for three years.  

As noted, there is no dispute that the veteran did receive 
tuition costs for three years, which amounted to far more 
than the $2,000 allowed for under the exception of 38 C.F.R. 
§ 21.7042(f)(3).  In fact, he apparently received more than 
$3,400 for each year, which would also exceed the allowable 
amount after it was increased under the Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  

The veteran has also argued that VA should be estopped from 
denying entitlement to educational benefits under Chapter 30 
because he relied up VA's earlier decision to grant 
eligibility for education benefits in January 2002.  

He essentially contends that he had relied on this grant by 
enrolling in a more expensive law school than he otherwise 
would have and that VA's subsequent decision to deny 
education benefits forced him to take out loans to complete 
his education, which were higher than they would otherwise 
have been had he not relied on VA's previous grant in 
enrolling at that particular school.  

The veteran appears to be raising an argument couched in 
equity.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Thus, the veteran's argument, that it was unfair to deny VA 
education benefits because he had already relied on VA's 
previous grant in deciding which law school to attend, cannot 
be entertained by the Board.  

As explained hereinabove, there is no legal authority for 
granting eligibility to Chapter 30 education benefits.  Where 
the law and not the evidence is dispositive of the issue 
before the Board, the claim is denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal as to this issue is denied.  



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30 must be denied as a matter of law.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


